Citation Nr: 0719156	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  04-44 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for a left knee 
disability, claimed as secondary to a service-connected right 
knee disability.

2.  Entitlement to service connection for a low back 
disability, claimed as secondary to a service-connected right 
knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Courtney L. Leyes, Intern


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1967 to August 1968.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2004 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  It is not shown that the veteran's current left knee 
disability was caused or aggravated by his service-connected 
right knee disability.

2.  It is not shown that the veteran's current low back 
disability was caused or aggravated by his service connected 
right knee disability.


CONCLUSIONS OF LAW

1.  Secondary service connection is not warranted for the 
veteran's left knee disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2006).

2.  Secondary service connection is not warranted for the 
veteran's low back disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claims prior to the initial 
adjudication of these claims.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  A September 2003 letter 
explained the evidence necessary to substantiate his claims, 
the evidence VA was responsible for providing, the evidence 
he was responsible for providing, and advised him to submit 
any evidence or provide any information he had regarding his 
claims.  He has had ample opportunity to respond/ supplement 
the record.  A March 2006 letter provided notice regarding 
disability ratings and effective dates of awards.   See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran is not prejudiced by the timing of this latter 
notice, as these downstream matters are moot if service 
connection is not granted.

The veteran's VA and private treatment records have been 
secured.  The RO arranged for a VA examination/medical 
opinion regarding these matters.  He has not identified any 
pertinent evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claims. 


B.  Factual Background

The veteran sustained a right knee injury training in 
service, and an April 1969 rating decision granted service 
connection for right knee impairment.

October 1999 through June 2003 private treatment records from 
W.D. Carroll Memorial Clinic show that the veteran underwent 
a right total knee replacement (TKR) in February 2001.  They 
further show that he was found to have left knee had 
degenerative joint disease (with TKR in June 2003) and 
developmental stenosis in the low back, as well as 
lumbosacral disc disease which required surgical 
intervention.  They do not contain any opinion regarding the 
etiology of the left knee and low back disabilities; 
specifically there is no mention of a nexus to the veteran's 
right knee disability.  

VA treatment records associated with the claims file pertain 
to disabilities not at issue herein.  

On October 2003 VA examination, the veteran related that he 
underwent TKR for his service connected right knee disability 
in February 2001 and subsequently developed severe back pain.  
He indicated that he was found to have degenerative disc, and 
underwent decompression and fusion.  He further related that 
recuperating from the disc surgery he developed left leg 
pain.  He was found to have severe left knee degenerative 
disease, and underwent TKR in June 2003.  Upon examination, 
the diagnoses were:  Degenerative arthritis of the right knee 
with TKR and previous meniscectomy; degenerative arthritis of 
the left knee with TKR; and lumbar disc, L4/5, L7, lumbar 
laminectomy and discectomy with fusion L4/5.  

Addressing the question of whether the veteran's left knee 
and back were secondary to his right knee, the examining 
physician noted the veteran's allegations that the disease 
(arthritis) occurred after placing undue pressure on his left 
knee and back from the right knee injury.  He further noted 
that the veteran's initial right knee injury was a medial 
meniscus tear with meniscectomy, and that degenerative 
changes in the knees and back developed over the years.  He 
opined that the knee and back disabilities represented the 
degenerative changes that occur with the aging process of the 
back and knees, and that therefore, it was less likely than 
not that the left knee and back were secondary to the service 
connected right knee disability.  

C.  Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. § 1110.  Disability that is proximately due to or 
the result of a service-connected disease or injury shall 
[also] be service connected.  38 C.F.R. § 3.310(a).  
[38 C.F.R. § 3.310 was revised effective for claims filed on 
or after October 10, 2006.  As the instant claim was filed 
prior to that date, the revision dos not apply herein.]   
Where a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's left knee and low back disabilities were not 
manifested in service or for many years thereafter, and it is 
not otherwise alleged.  It is not claimed that the 
disabilities were incurred or aggravated in service, and this 
claim is strictly one of secondary service connection.  

Three threshold requirements must be met in order to 
establish secondary service connection.  First, there must be 
competent evidence (a medical diagnosis) of current 
disability.  This requirement is met as both left knee and 
low back disabilities are shown.  The two further 
requirements that must be satisfied are: (1) Evidence of a 
service-connected disability and (2) competent evidence of a 
nexus between the service-connected disability and the 
disability for which secondary service connection is claimed.

As the veteran has established service connection for a post-
TKR right knee disability, the first of the two additional 
requirements is met, and what remains to be shown is that the 
left knee and low back disabilities were caused or aggravated 
by the veteran's service connected right knee disability.  
The only competent (medical) evidence of record directly 
addressing this matter, the October 2003 VA examination, 
indicates the veteran's left knee and low back disabilities 
are age related and are less likely than not secondary to his 
service-connected right knee disability.  Because the only 
competent (medical) evidence regarding a nexus between the 
veteran's left knee and low back disabilities and his 
service-connected right knee disability is against the 
veteran's claims, the preponderance of the evidence is the 
claims seeking secondary service connection for the left knee 
and low back disabilities.  Accordingly, these claims must be 
denied.   


ORDER

Service connection for a left knee disability as secondary to 
a service-connected right knee disability is denied.

Service connection for a low back disability as secondary to 
a service-connected right knee disability is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


